DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 12, 13, 18, 19, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fanguy (US 5596949) in view of Harada (JP 2014043332) and further in view of Duke (GB 2076352) and Stockl (US 3699926).
Regarding claim 7, Fanguy discloses a floor assembly for animal retention (Fig. 3), the floor assembly (Fig. 3) comprising: a floor (10) comprising: a cylindrical drive roller (14); a mat (11) extending around the cylindrical drive roller (14), the mat endlessly formed and comprising a base surface and elevated slip-reducing means (12) comprising elevations spaced apart in rows (claim 6 references parallel rows) such that straight bending lines or bands are formed (see annotated Fig. 1 below), wherein the straight bending lines or bands are transverse to a direction of motion of the mat and facilitate bending of the mat about the cylindrical drive roller (see annotated Fig. 1 below); and a driving means coupled to the cylindrical driver roller (14) and configured to drive the cylindrical drive roller (14) to provide a continuous or intermittent driving of the mat in a longitudinal direction (col. 2, lines 38-42).
       
    PNG
    media_image1.png
    671
    981
    media_image1.png
    Greyscale

Annotated Fig. 1 of Fanguy (US 5596949)
Fanguy does not explicitly disclose that the straight bending lines or bands are formed at first spaces separating the rows of the elevations and second spaces within the rows separate the elevations within the rows. Additionally, Fanguy discloses a brush (80), but is silent as to a scraper comprising a base part and a plurality of elastic tongues, each elastic tongue extending from the base part to a free end of the elastic tongue; wherein the scraper is positioned such that the free ends of the elastic tongues contact both the base surface and the elevated slip-reducing means of the mat as the mat is driven about the cylindrical drive roller in a direction of motion, wherein the elastic tongues are integral with the base part; wherein the elastic tongues contact the mat at a bending of the mat and proximate a horizontal plane incident with a center shaft of the drive roller; wherein the tongues of the scraper are directed against the direction of motion of the mat; and wherein the scraper is fitted such that the elastic tongues and the base part are disposed at an angle toward the drive roller within an interval of 65-85° relative to a normal of the mat and with the elastic tongues in contact with the base surface at the angle, the normal lying in the horizontal plane.
Harada teaches a scraper (10) comprising a base part (60) and a plurality of elastic tongues (31), each elastic tongue (31) extending from the base part (60) to a free end (20) of the elastic tongue (31); wherein the scraper (10) is positioned such that the free ends (20) of the elastic tongues (31) contact both the base surface and the elevated slip-reducing means of the mat as the mat is driven about the cylindrical drive roller (Fig. 4). It would have been obvious to one of ordinary skill in the art before the elective filing date of the claimed invention to have modified Fanguy substituting the brush with the scraper taught by Harada in order to clean the mat, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Harada does not explicitly disclose wherein the elastic tongues (31) (which include (20)) are integral with the base part (60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic tongues of Harada to be integral with the base part in order for ease of manufacturing. Further, it has been held that the use of a one-piece construction instead of an article which has formally been formed in two pieces and put together would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965,968, 144 USPQ 347, 349 (CCPA 1965).
Duke teaches wherein the scraper (9) contacts the mat (1) at a bending of the mat (1) and proximate a horizontal plane incident with a center shaft of the drive roller (Fig. 1, a horizontal plane extending out from the center shaft would be proximate to the contact point of the scraper with the mat); wherein the scraper (9) is directed against the direction of motion of the mat (page 1, lines 85-91; Fig. 1 shows the direction of the mat in the counterclockwise motion and the scraper directed against that motion): and wherein the scraper (9) is fitted such that the scraper is disposed at an angle within an interval of 65-85° relative to a normal of the mat and with the scraper in contact with the base surface at the angle, the normal lying in the horizontal plane (Fig. 1; using the same horizontal plane extending from the center shaft as mentioned above, an angle can be made, between the horizontal plane and the scraper, that is acute, and roughly 75°, within the 65-85° range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning of the elastic tongues and base part of Fanguy modified by Harada as taught by Duke in order to catch excrement at the end of the mat before the rotation of the mat. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Please note in the combination, the elastic tongues and base part of the scraper are taught by Harada.
Stockl teaches a mat that includes slip reducing means (3) comprising elevations spaced apart in rows where bands are formed at first spaces separating the rows of the elevations (Fig. 1)  and second spaces within the rows separate the elevations within the rows (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the floor assembly of Fanguy modified by Harada and Duke with first spaces and second spaces between the rows and within the rows as is taught by Stockl in order to maintain sufficient grip for the feet of the animals while not promoting accumulation of dirt (Stockl: col. 2, lines 26-31) while reducing the amount of slip reducing means thereby reducing costs.  
Regarding claim 8, Fanguy discloses an animal retention facility (Fig. 3), comprising: a floor (10) comprising: a cylindrical drive roller (14); a mat (11) extending around the cylindrical drive roller (14), the mat endlessly formed and comprising a base surface and elevated slip-reducing means (12) comprising elevations spaced apart in rows (claim 6 references parallel rows) such that straight bending lines or bands are formed (see annotated Fig. 1 below), wherein the straight bending lines or bands are transverse to a direction of motion of the mat and facilitate bending of the mat about the cylindrical drive roller (see annotated Fig. 1 below); and a driving means coupled to the cylindrical driver roller (14) and configured to drive the cylindrical drive roller (14) to provide a continuous or intermittent driving of the mat in a longitudinal direction (col. 2, lines 38-42).
Fanguy does not explicitly disclose that the straight bending lines or bands are formed at first spaces separating the rows of the elevations and second spaces within the rows separate the elevations within the rows. Additionally, Fanguy discloses a brush (80), but is silent as to a scraper comprising a base part and a plurality of elastic tongues, each elastic tongue extending from the base part to a free end of the elastic tongue; wherein the scraper is positioned such that the free ends of the elastic tongues contact both the base surface and the elevated slip-reducing means of the mat as the mat is driven about the cylindrical drive roller in a direction of motion, wherein the elastic tongues are integral with the base part; wherein the elastic tongues contact the mat at a bending of the mat and proximate a horizontal plane incident with a center shaft of the drive roller; wherein the tongues of the scraper are directed against the direction of motion of the mat; and wherein the scraper is fitted such that the elastic tongues and the base part are disposed at an angle toward the drive roller within an interval of 65-85° relative to a normal of the mat and with the elastic tongues in contact with the base surface at the angle, the normal lying in the horizontal plane.
Harada teaches a scraper (10) comprising a base part (60) and a plurality of elastic tongues (31), each elastic tongue (31) extending from the base part (60) to a free end (20) of the elastic tongue (31); wherein the scraper (10) is positioned such that the free ends (20) of the elastic tongues (31) contact both the base surface and the elevated slip-reducing means of the mat as the mat is driven about the cylindrical drive roller (Fig. 4). It would have been obvious to one of ordinary skill in the art before the elective filing date of the claimed invention to have modified Fanguy substituting the brush with the scraper taught by Harada in order to clean the mat, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Harada does not explicitly disclose wherein the elastic tongues (31) (which include (20)) are integral with the base part (60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic tongues of Harada to be integral with the base part in order for ease of manufacturing. Further, it has been held that the use of a one-piece construction instead of an article which has formally been formed in two pieces and put together would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965,968, 144 USPQ 347, 349 (CCPA 1965).
Duke teaches wherein the scraper (9) contacts the mat (1) at a bending of the mat (1) and proximate a horizontal plane incident with a center shaft of the drive roller (Fig. 1, a horizontal plane extending out from the center shaft would be proximate to the contact point of the scraper with the mat); wherein the scraper (9) is directed against the direction of motion of the mat (page 1, lines 85-91; Fig. 1 shows the direction of the mat in the counterclockwise motion and the scraper directed against that motion): and wherein the scraper (9) is fitted such that the scraper is disposed at an angle within an interval of 65-85° relative to a normal of the mat and with the scraper in contact with the base surface at the angle, the normal lying in the horizontal plane (Fig. 1; using the same horizontal plane extending from the center shaft as mentioned above, an angle can be made, between the horizontal plane and the scraper, that is acute, and roughly 75°, within the 65-85° range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning of the elastic tongues and base part of Fanguy modified by Harada as taught by Duke in order to catch excrement at the end of the mat before the rotation of the mat. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Please note in the combination, the elastic tongues and base part of the scraper are taught by Harada.
Stockl teaches a mat that includes slip reducing means (3) comprising elevations spaced apart in rows where bands are formed at first spaces separating the rows of the elevations (Fig. 1)  and second spaces within the rows separate the elevations within the rows (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the floor assembly of Fanguy modified by Harada and Duke with first spaces and second spaces between the rows and within the rows as is taught by Stockl in order to maintain sufficient grip for the feet of the animals while not promoting accumulation of dirt (Stockl: col. 2, lines 26-31) while reducing the amount of slip reducing means thereby reducing costs.
Regarding claim 12, Fanguy as modified by Harada, Duke, and Stockl teaches (references to Harada) wherein the base part (60) comprises fitting means (paragraph [0023] of machine translation) fitted in a foundation (80) such that the base part is disposed at a distance from the mat and at the angle toward the drive roller (Duke: Fig. 1; using the same horizontal plane extending from the center shaft as mentioned above, an angle can be made, between the horizontal plane and the scraper, that is acute, and roughly 75°, within the 65-85° range), wherein the scraper is oriented approximately perpendicular to the longitudinal direction (Fig. 5).
Regarding claim 13, Fanguy as modified by Harada, Duke, and Stockl teaches (references to Harada) wherein the elastic tongues (31) comprise steel (see paragraph [0019] of machine translation, “spring steel, stainless steel”).
Regarding claim 18, Fanguy as modified by Harada, Duke, and Stockl teaches (references to Harada) wherein the base part (60) comprises fitting means (paragraph [0023] of machine translation) fitted in a foundation (80) such that the base part is disposed at a distance from the mat and at the angle toward the drive roller (Duke: Fig. 1; using the same horizontal plane extending from the center shaft as mentioned above, an angle can be made, between the horizontal plane and the scraper, that is acute, and roughly 75°, within the 65-85° range), wherein the scraper is oriented approximately perpendicular to the longitudinal direction (Fig. 5).
Regarding claim 19, Fanguy as modified by Harada, Duke, and Stockl teaches (references to Harada) wherein the elastic tongues (31) comprise steel (see paragraph [0019] of machine translation, “spring steel, stainless steel”).
Regarding claim 25, Fanguy as modified by Harada, Duke, and Stockl teaches (references to Stockl) wherein the second spaces are larger than the elevations (Fig. 1 shows that spaces are larger than the knobs (3)). 
Regarding claim 27, Fanguy as modified by Harada, Duke, and Stockl teaches (references to Stockl) wherein the elevations are rectangular (abstract discloses polygonal cross-section).
Regarding claim 28, Fanguy as modified by Harada, Duke, and Stockl teaches wherein the elevations have widths (Fanguy: col. 2, lines 20-21, elevations 2 inches in diameter) greater than widths of the elastic tongues (Harada: paragraph [0018], elastic tongues 30 mm or less). 
Regarding claim 29, Fanguy as modified by Harada, Duke, and Stockl teaches (references to Stockl) wherein the second spaces are larger than the elevations (Fig. 1 shows that spaces are larger than the knobs (3)). 
Regarding claim 31, Fanguy as modified by Harada, Duke, and Stockl teaches (references to Stockl) wherein the elevations are rectangular (abstract discloses polygonal cross-section). 
Regarding claim 32, Fanguy as modified by Harada, Duke, and Stockl teaches wherein the elevations have widths (Fanguy: col. 2, lines 20-21, elevations 2 inches in diameter) greater than widths of the elastic tongues (Harada: paragraph [0018], elastic tongues 30 mm or less).
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fanguy (US 5596949) in view of Harada (JP 2014043332), Duke (GB 2076352), and Stockl (US 3699926) and in further view of Reicks (US 4658949).
Regarding claim 14, Fanguy as modified by Harada, Duke, and Stockl does not explicitly teach wherein the free end of each elastic tongue comprises a corner edge which bears against the mat, each corner edge comprising a chamfer or a rounding. 
Reicks teaches wherein the free end (14) of the scraper (10) comprises a corner edge which bears against the mat (Fig. 4), the corner edge comprising a chamfer (21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scraper of Fanguy modified by Harada, Duke, and Stockl with a chamfer along a corner edge of the elastic tongue that bears against a base surface as taught by Reicks in order to provide an initial scraping edge for even wear reasons (col. 2, lines 49-51). Please note in the combination, the free end is of each elastic tongue as taught by Harada. 
Regarding claim 20, Fanguy as modified by Harada, Duke, and Stockl does not explicitly teach wherein the free end of each elastic tongue comprises a corner edge which connects against the mat, each corner edge comprising a chamfer or a rounding. 
Reicks teaches wherein the free end (14) of the scraper (10) comprises a corner edge which connects against the mat (Fig. 4), the corner edge comprising a chamfer (21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scraper of Fanguy modified by Harada, Duke, and Stockl with a chamfer along a corner edge of the elastic tongue that connects against a base surface as taught by Reicks in order to provide an initial scraping edge for even wear reasons (col. 2, lines 49-51). Please note in the combination, the free end is of each elastic tongue as taught by Harada.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fanguy (US 5596949) in view of Harada (JP 2014043332), Duke (GB 2076352), and Stockl (US 3699926), and in further view of Kotze (US 2011/0192705).
Regarding claim 23, Fanguy as modified by Harada, Duke, and Stockl does not explicitly disclose wherein the bae part (60) and the elastic tongues (31) (which include (20)) are formed in one piece. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base part and the elastic tongues of Harada to be formed in one piece in order for ease of manufacturing. Further, it has been held that the use of a one-piece construction instead of an article which has formally been formed in two pieces and put together would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965,968, 144 USPQ 347, 349 (CCPA 1965). Fanguy as modified by Harada, Duke, and Stockl does not explicitly teach wherein the base part and the elastic tongues are formed consisting solely of a polymeric material.
Kotze teaches a base part and tongues are formed consisting solely of a polymeric material (Paragraph [0003] discloses the blade mount to be made from polymeric material with the Shore A hardness between 60 and 90. Paragraph [0029] discloses the scraper blade is typically a polyethylene blade, which has a Shore A hardness within that range, both polymeric materials). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base part and the elastic tongues of Fanguy modified by Harada and Duke to consist solely of a polymeric material as taught by Kotze in order to provide a hardness, but with some flexibility. 
Regarding claim 24, Fanguy as modified by Harada, Duke, and Stockl does not explicitly disclose wherein the bae part (60) and the elastic tongues (31) (which include (20)) are formed in one piece. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base part and the elastic tongues of Harada to be formed in one piece in order for ease of manufacturing. Further, it has been held that the use of a one-piece construction instead of an article which has formally been formed in two pieces and put together would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965,968, 144 USPQ 347, 349 (CCPA 1965). Fanguy as modified by Harada, Duke, and Stockl does not explicitly teach wherein the base part and the elastic tongues are formed consisting solely of a polymeric material.
Kotze teaches a base part and tongues are formed consisting solely of a polymeric material (Paragraph [0003] discloses the blade mount to be made from polymeric material with the Shore A hardness between 60 and 90. Paragraph [0029] discloses the scraper blade is typically a polyethylene blade, which has a Shore A hardness within that range, both polymeric materials). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base part and the elastic tongues of Fanguy modified by Harada and Duke to consist solely of a polymeric material as taught by Kotze in order to provide a hardness, but with some flexibility.
Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fanguy (US 5596949) in view of Harada (JP 2014043332), Duke (GB 2076352), and Stockl (US 3699926), and in further view of Sawyer (US 348782).
Regarding claim 26, Fanguy as modified by Harada, Duke, and Stockl does not explicitly teach wherein the rows of the elevations are staggered such that the elevations of a first row of the rows are aligned with the second spaces of a second row of the rows. 
Sawyer teaches rows of the elevations are staggered such that the elevations of a first row of the rows are aligned with the second spaces of a second row of the rows (Figs. 1-4, staggered a’ are shown). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elevations of Fanguy modified by Harada, Duke, and Stockl with staggered elevations as taught by Sawyer in order for the dung to not be maintained in/clog up one or more paths along the mat.   
Regarding claim 30, Fanguy as modified by Harada, Duke, and Stockl does not explicitly teach wherein the rows of the elevations are staggered such that the elevations of a first row of the rows are aligned with the second spaces of a second row of the rows. 
Sawyer teaches rows of the elevations are staggered such that the elevations of a first row of the rows are aligned with the second spaces of a second row of the rows (Figs. 1-4, staggered a’ are shown). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elevations of Fanguy modified by Harada, Duke, and Stockl with staggered elevations as taught by Sawyer in order for the dung to not be maintained in/clog up one or more paths along the mat.
Response to Arguments
Applicant’s arguments with respect to claims 7-8, 12-14, 18-20, and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643